Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 5/19/2022 has been entered.  Claims 19 and 21 were amended.  Claims 1, 7, 11, 12, 15-17, 19 and 21-26 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 5/19/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 12, 15-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (US 2015/0148231; published May 28, 2015) in view of Li et al. (CN 102557814; published July 11, 2012).

Applicant’s Invention
Applicant claims a mixture comprising a nitrification inhibitor which is a potassium, sodium, magnesium or ammonium salt of 2-(3,4-dimethyl-1H-pyrazol-l-yl)succinic acid and/or 2-(4,5-dimethyl-1H-pyrazol-l-yl)succinic acid and the urease inhibitor comprising a mixture of N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT) where the ratio of nitrification inhibitor to urease inhibitor is 100:1 to 6.5:1.


Determination of the scope and the content of the prior art

(MPEP 2141.01)

Nave et al. teach agricultural mixtures for reducing nitrous oxide and ammonia emission is soil comprising N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT).  The formulations a include at least one strobilurin (B), at least one fertilizer (C) and nitrification inhibitor (D) selected from 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid [0068-90].  The components are added as ternary or quaternary mixtures in synergistically effective amounts [0101, 131].  The plants and plants parts treated include seeds [0130, 138, 147, 167].  The formulations are applied to plant propagation materials at rates of 0.001 g to 20 g per kg of seed [0158].  Components (C) and (D) are used in amounts that are effective and non-phytotoxic [0163].  Other active ingredients such as pesticides and herbicides are added in weight ratios of 1:100 to 100:1 [0196].  The compounds are used in other forms including salts [0166].
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Nave et al. do not teach potassium, sodium, magnesium or ammonium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid, however Nave et al. teach the compounds can be used in forms including salts.  It is for this reason that Li et al. is joined.  
Li et al. teach fertilizers comprising urease inhibitors, nitrification inhibitors, and a synergist potassium, sodium, ammonium and magnesium salts of polyaspartic acid (abstract).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nave et al. and Li et al. both teach fertilizer formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nave et al. and Li et al. to include potassium, sodium, ammonium or magnesium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nave et al. and Li et al. to further include these salts because Nave et al. teach that the compounds are used in salt form and Li et al. teach that fertilizers comprising urease inhibitors and nitrification inhibitors can include compounds with salts of potassium, sodium, ammonium and magnesium.  

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nave and Li does not teach DMPSA and NBPT/NPPT in the claimed ratio with specificity because Nave provides no guidance on what effective amount of DMPSA is relative to NBPT/NPPT.  The Examiner is not persuaded by this argument.  Nave teach that component A) is N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT) and component (D) includes 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid [0068-90].  Nave teach component A is between 0.1 gram and 2 kg of active per hectare [0156] and also teach component D is between 1 gram and 100 kg of active per hectare [0160].  Therefore, Nave does provide guidance as to the effective amount of DMPSA relative to the NBPT/NPPT and one of ordinary skill would have been motivated to optimize the formulations to include ratios of D to A from 100:1 to 6.5:1 with a reasonable expectation of success.  


Claims 19, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (US 2015/0148231; published May 28, 2015) in view of Li et al. (CN 102557814; published July 11, 2012).

Applicant’s Invention
Applicant claims a method of enhancing use efficiency of urea-containing fertilizer or for urease inhibition with and effective amount of a mixture comprising a nitrification inhibitor which is a potassium, sodium, magnesium or ammonium salt of 2-(3,4-dimethyl-1H-pyrazol-l-yl)succinic acid and/or 2-(4,5-dimethyl-1H-pyrazol-l-yl)succinic acid and the urease inhibitor comprising a mixture of N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT) where the ratio of nitrification inhibitor to urease inhibitor is 100:1 to 6.5:1.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Nave et al. teach agricultural mixtures for reducing nitrous oxide and ammonia emission is soil comprising N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT).  The formulations  include at least one strobilurin (B), at least one fertilizer (C) and nitrification inhibitor (D) selected from 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid [0068-90].  The components are formulated separately, applied simultaneously or subsequently [0096-100].  The components are added as ternary or quaternary mixtures in synergistically effective amounts [0101, 131].
	 


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Nave et al. do not teach potassium, sodium, magnesium or ammonium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid, however Nave et al. teach that the compounds can be used in forms including salts.  It is for this reason that Li et al. is joined.  
Li et al. teach fertilizers comprising urease inhibitors, nitrification inhibitors, and a synergist potassium, sodium, ammonium and magnesium salts of polyaspartic acid (abstract).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nave et al. and Li et al. both teach fertilizer formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nave et al. and Li et al. to include potassium, sodium, ammonium or magnesium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nave et al. and Li et al. to further include these salts because Nave et al. teach that the compounds are used in salt form and Li et al. teach that fertilizer comprising urease inhibitors and nitrification inhibitors can include compounds with salts of potassium, sodium, ammonium and magnesium.  

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive for the reasons set forth in the above response.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615